Citation Nr: 0515335	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.

ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In April 2000, the RO denied service connection for 
asbestosis (claimed as acute asbestos poisoning) on the basis 
that the claim was not well grounded.  Notice of the 
determination was issued in May 2000.  In September 2000, the 
appellant filed a Notice of Disagreement with the denial, and 
the RO issued a Statement of the Case in November 2000.  A 
substantive appeal was not received.  However, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim.  The provisions of 
§ 7(b)(2)(a) and (b) of VCAA establish that in the case of a 
claim for benefits denied by VA on the basis that the claim 
was not well grounded, where such denial became final during 
the period beginning on July 14, 1999 and ending on November 
9, 2000, the date of enactment of VCAA, the claim may be 
readjudicated at the request of the claimant, or VA, as if 
the denial had not been made.  The request for readjudication 
must be filed no later than two years after the date of 
enactment of VCAA, November 9, 2000.  The veteran's request 
for readjudication of the issue on appeal was received in 
July 2001.


FINDINGS OF FACT

1.  The appellant was a ship fitter and pipe fitter in the 
United States Navy aboard the U.S.S. Plymouth Rock (LSD 29).    

2.  The clinical records, computed tomography scan and X-ray 
reports of record do not support a diagnosis of asbestosis.  

3.  Restrictive lung disease was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence of record to be etiologically related to 
service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Duty to Notify

A VA letter issued in July 2001 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Here, the 
veteran's claim was denied in March 2002 and the VCAA letter 
was sent in July 2001.  Therefore, there has been no 
Pelegrini II violation with regard to the timing of the VCAA 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the July 2001 letter.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Since this has been accomplished, 
the Board finds that all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

I.  Relevant Laws and Regulations.  

To establish service connection for a claimed disability, 
the facts as shown by evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The General Counsel in VAOPGCPREC 4-2000 stated there were 
no presumptive provisions providing service connection for 
asbestosis.  Medical nexus evidence was required to 
establish a connection between exposure to asbestos in 
service and any current diagnosis of asbestosis.  



Factual background

The veteran's DD 214 reveals that he served with the United 
States Navy aboard the U.S.S. PLYMOUTH ROCK (LSD 29) 
stationed at Little Creek, Naval Amphibious Base.  His 
occupational specialty was pipe fitter.  Service personnel 
records indicate that the appellant was assigned to the 
plumbing shop.  He maintained the ship's heads and piping 
systems.  His duties included pipe fabrication and repair, 
welding and burning processes and fabrication, installation 
and repair of metal structures, remodeling of the ships 
heads, and installation of air conditioners.  

The evidence demonstrates that he began smoking at age 15 
years and that he had exposure to silica in 1973.  From 1997 
to 1999, he worked as a plumber's apprentice.  On at least 
one job site, he removed asbestos.  In May 2000, he was 
refused employment because he failed a breathing test on an 
employment physical.  In support of his claim he submitted 
private medical records showing probable granulomatous 
disease.    

An August 1998 chest x-ray report from Portercare Hospital 
shows probable granulomatous disease. A May 1999 chest x-ray 
report from Columbine Family Health Center shows a small 
nodule in the right middle lobe perhaps representing a 
granuloma.  No acute abnormality was identified.  Dr. R.D.N. 
compared the two chest x-rays, and his impression was that 
the nodule described in the right middle lobe represented a 
calcified granuloma, unchanged from August 1998.  A 
handwritten note within the body of the May 1999 report 
reflects that it was likely from a previous infection and of 
no current medical consequence.  A repeat chest x-ray taken 
in February 2000 shows the nodule was unchanged. 

In pertinent part, the July 2000 report from the National 
Jewish Medical and Research Center screened the veteran in 
May 2000, as part of the Asbestos-Related Lung Problems 
Study (ALPS).  The report shows there is no definite 
evidence of asbestosis.  The report did show evidence of 
pleural thickening, a marker of previous asbestos exposure.

An August 2000 letter from the National Jewish Medical and 
Research Center informed the appellant that his sputum 
specimen showed moderate atypia.  

In pertinent part, an Occupational and Environmental 
Medicine Clinic Summary, revised in December 2000, reported 
the September to October 2000 admission to the National 
Jewish Medical Center.  The report shows that the appellant 
has had a cough for the past 20 years.  His spirometry in 
May 2000 showed an FVC of 2.84 (67% of predicted) with an 
FEV1 of 2.09 (60% of predicted) and an FEV1/FVC ratio of 
74%.  It was indicated that the appellant's occupational 
history shows that he has frequently worked around boilers 
and pipes and was probably exposed to asbestos.  It was 
noted he was also exposed to caustic cleaners.  It was also 
cited as occupational history that, from 1966 to 1970, he 
worked as a ship fitter and pipe fitter in the U.S. Navy, 
often working in confined spaces with asbestos-covered 
pipes; that he often tore out and replaced asbestos tile, 
and that he made repairs on insulated pipes.  It was 
reported that from 1973 to 1986, the appellant was exposed 
to silica in both a black sand process and in molds.  The 
working conditions were very dusty and there was some 
asbestos insulation on pipes.  It was reported for the 
period from 1986 to 1994, the appellant performed repairs on 
pipes, which were insulated with asbestos.  It was indicated 
that asbestos abatement at this site began around 1988.  For 
the period from 1996 to 1999, the appellant reported he 
worked as a plumber, and that he recalled three weeks of 
asbestos exposure.

The appellant reported that he had smoked cigarettes since 
he 15 years old.  On physical examination, the appellant's 
respirations were unlabored and regular.  He was in no acute 
distress.  Test data showed:  Normal lung volumes with mild 
elevation in residual volume at 162% of predicted and FVC 
2.47 (56%) which increased 5% after bronchodilator.  FEV1 
was 1.94 (62%), which increased 7% after bronchodilator.  
Diffusing capacity was mildly diminished at 23.79 (74%), but 
normalized with volume correction.  The chest CT scan 
demonstrated two calcified granulomas in the right middle 
lobe.  There was diffuse bronchial wall thickening. There 
was fine centrilobular nodularity, suggestive of either 
respiratory bronchiolitis or hypersensitivity pneumonitis.  
The reporting physician indicated that these features were 
not typical for asbestosis.  In pertinent part, the 
impressions included history of significant occupational 
exposure to asbestos, with no evidence on CT scan of 
asbestos-related abnormality; current smoker with 54 pack-
years total; chronic cough and sputum production, likely 
secondary to chronic bronchitis from smoking; CT evidence of 
centrilobular nodularity which, with the patient's history, 
was most likely due to smoking-related respiratory 
bronchiolitis.  The examiner opined that this likely 
explained the appellant's diminished diffusing capacity.  

The diagnostic impression in May 2001 included restrictive 
lung disease, doing well, and stable.  A November 2001 VA 
outpatient treatment record shows that the appellant has had 
no dyspnea or cough.  In pertinent part, the impressions 
included history of exposure to asbestos; and rule out very 
early asbestosis.  A December 2003 VA outpatient record 
shows that the appellant, a smoker, denies any lung 
complaints.  His breath sounds were normal.  

In his February 2004 Substantive Appeal, the appellant 
acknowledged that at the present time that he did not 
manifest asbestosis.    

II.  Analysis.  

In Nolen v. West, 12 Vet. App. 347, 351 (1999) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") noted the Board must analyze an asbestos 
related claim in light of the considerations outlined in 
Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part VI, Paragraph 21 (incorporating 
Department of Veterans Benefits' Administration, DVB 
Circular 21-88-8, Asbestos Related Diseases, May 11, 1988).  
Those considerations include taking notice of the general 
facts as to the nature of asbestos and asbestos related 
diseases, occupational exposure to asbestos, and review of 
any clinical diagnosis.  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  See M21-1, Part VI, 7.21(a).  High exposure 
to asbestos and a high prevalence of disease has been noted 
in insulation and shipyard workers.  The latent period 
varies from 10 to 45 or more years between first exposure 
and development of disease.  Also of significance is that 
the exposure to asbestos may be brief or indirect.  See M21-
1, Part VI, 7.21(b).  

Clinical diagnosis of asbestosis requires history of 
exposure and radiogenic evidence of parenchymal lung 
disease.  See M21-1, Part 7.21(c).  

The Court has held that veterans are competent to testify as 
to the facts of their asbestos exposure.  See McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  In this instance the 
time period of the veteran's service and his duties aboard 
ship are consistent with his reported exposure to asbestos.  

For the purposes of adjudication the Board will presume the 
veteran was exposed to asbestos in service.  However, there 
is other evidence which shows that the veteran worked as a 
maintenance mechanic (1970 to 1971, 1973 to 1986) and 
plumber (1986 to 1993) after service.  These occupations 
have also been associated with asbestos exposure.  See M21-
1, Part 7.21(c). 

Nevertheless, the critical element in this case is whether 
there is a current diagnosis of asbestosis.  While there are 
chest X-rays in the claims folder that show pleural 
thickening and granuloma, there is no diagnosis of 
asbestosis in the claims folder.  It is also significant 
that Dr. R.D.N. noted in 2000 that the calcified granuloma 
was likely from a previous infection and was of no current 
medical consequence.  Moreover, the veteran's private 
physicians and VA physicians have diagnosed restrictive lung 
disease and hypersensitivity pneumonitis or smoking related 
bronchiolitis, not asbestosis.  

The Board has concluded the evidence does not support a 
current diagnosis of asbestosis.  In the absence of a current 
diagnosis of asbestosis, service connection is not warranted.




ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


